Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allyn Elliot on May 5, 2021.
The application has been amended as follows: 

In claim 22, please remove the phrase “an allyl radical comprising from 3 to 30 carbon atoms,”

An allyl radical, by definition, has 3 exactly carbon atoms and, in any case, a previously-mentioned permutation of R1 to R8 (alkenyl radical comprising from 2 to 30 carbon atoms) would be fully encompassing of this description thus making the deleted phrase redundant in addition to inconsistent with the understood meaning of the term “allyl”.
Applicant had observed that, in the April 27 Office communication, the Examiner had instructed that the aforementioned subject matter should be removed from claim 21 but that limitation was not first disclosed until claim 22.  That earlier directive should obviously be disregarded as not applicable.
Allowable Subject Matter
	The following disclosures are all noteworthy for their description of compositions that are similar in makeup to the extent that they disclose blends of silylated organic polymer, silsesquioxane 
Stanjek et al., U.S. 2017/0369740
	See the abstract, [0083+,0100,0224-0226], and Table 1.  In exemplifications of the prior art composition, the silsesquioxane effectively constitutes the base polymer.

Stanjek et al., U.S. 2014/0155545
	See the abstract, [0046,0095,0122,0125], and inventive Examples 1, 2, 7, and 8.  As with the previous disclosure, the silsesquioxane contribributes well over 1% of the total weight.

Galbraith et al., U.S. 2012/0009366
	This disclosure teaches compositions comprised of silylated polyolefin (rubber), hydroxyl-functional phenylsilsesquioxane, and calcium carbonate.  In Table 2, there is at least one trial with a non-zero amount of the silsesquioxane amounting to 2.5 wt.% of the total but the quantity of calcium carbonate is consistently below 20 wt.%.  Paragraph [0047] states that the filler component may represent as much as 30% by weight of the total but this still doesn’t remedy the fact that the silsesquioxane is hydroxyl group-functionalized, as opposed to alkoxy-substituted, and the reference only ever broadly discloses suitable amounts of the silsesquioxane in terms of the amount of condensation-reactive groups it contributes as a fraction of all such groups in the system [0039].

Huang et al., U.S. 2002/0115811
	See the abstract, Table 1, and the description of the different oligomers derived from trialkoxysilane monomers, e.g. oligomer 4.  The silsesquioxane makes up substantially more than 1% of the total.  On the other hand, paragraph [0135] states that the oligomer may be added in amounts as 

	The references cited herein are regarded as the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 21-38 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





May 5, 2021
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765